Exhibit 99.1 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 6.250 392 $ 245,075,938.73 28.66 % 625,193.72 360 749 70.83 6.375 394 249,198,058.49 29.15 632,482.38 360 746 72.45 6.470 1 428,426.53 0.05 428,426.53 359 747 100.00 6.495 1 427,500.00 0.05 427,500.00 360 775 90.00 6.500 254 162,404,219.69 19.00 639,386.69 360 739 73.25 6.530 1 483,000.00 0.06 483,000.00 360 666 87.82 6.535 1 508,437.87 0.06 508,437.87 352 686 90.00 6.625 131 81,164,912.38 9.49 619,579.48 360 742 75.15 6.750 87 51,295,868.39 6.00 589,607.68 360 735 75.91 6.875 63 40,436,013.27 4.73 641,841.48 360 735 75.36 6.999 1 486,281.00 0.06 486,281.00 360 783 80.00 7.000 15 9,449,201.94 1.11 629,946.80 360 728 76.35 7.125 2 1,487,900.00 0.17 743,950.00 360 689 80.43 7.250 9 4,921,216.52 0.58 546,801.84 360 755 79.59 7.375 2 1,179,500.00 0.14 589,750.00 360 742 78.90 7.500 5 2,608,080.00 0.31 521,616.00 360 740 77.36 7.625 1 536,000.00 0.06 536,000.00 360 715 80.00 8.000 1 472,000.00 0.06 472,000.00 360 722 80.00 8.375 2 1,424,527.62 0.17 712,263.81 359 748 78.87 8.500 1 989,400.26 0.12 989,400.26 359 775 76.15 Total 1,364 $ 854,976,482.69 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at the mortgage rates net of interest premium charge by the related lenders.As of the cut-off date, the weighted average mortgage rate of the mortgage loans (net of such premiums) was approximately 6.459% per annum.Without the adjustment, the weighted average on the mortgage loans was approximately 6.460% per annum. Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0.00 – 50,000.00 1 $ 50,000.00 0.01 % 50,000.00 6.500 359 810 80.00 400,000.01 – 450,000.00 139 60,915,720.50 7.12 438,242.59 6.455 360 739 73.75 450,000.01 – 500,000.00 298 142,675,611.92 16.69 478,777.22 6.464 360 742 73.62 500,000.01 – 550,000.00 224 118,033,740.96 13.81 526,936.34 6.470 360 740 75.72 550,000.01 – 600,000.00 192 111,070,227.25 12.99 578,490.77 6.452 359 744 75.26 600,000.01 – 650,000.00 142 89,772,698.63 10.50 632,202.10 6.458 359 745 73.15 650,000.01 – 700,000.00 76 51,418,790.07 6.01 676,563.03 6.489 360 738 74.31 700,000.01 – 750,000.00 43 31,151,364.20 3.64 724,450.33 6.485 360 743 76.10 750,000.01 – 1,000,000.00 196 174,077,627.64 20.36 888,151.16 6.455 360 747 71.07 1,000,000.01 – 1,500,000.00 39 48,286,499.12 5.65 1,238,115.36 6.400 360 755 64.79 1,500,000.01 – 2,000,000.00 10 17,524,202.40 2.05 1,752,420.24 6.450 360 750 64.48 Above 2,000,000.00 4 10,000,000.00 1.17 2,500,000.00 6.585 360 738 66.79 Total 1,364 $ 854,976,482.69 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans was approximately $626,816. FICO Credit Scores(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 – 679 84 $ 46,564,677.76 5.45 % 554,341.40 6.523 360 669 77.54 680 – 699 80 46,848,174.17 5.48 585,602.18 6.502 359 690 75.59 700 – 719 240 155,461,730.75 18.18 647,757.21 6.470 360 710 72.19 720 and Above 960 606,101,900.01 70.89 631,356.15 6.449 360 762 72.56 Total 1,364 $ 854,976,482.69 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans was approximately 744. 2 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 60 $ 44,214,278.79 5.17 % 736,904.65 6.355 359 755 41.21 50.01 to 55.00 32 24,672,356.92 2.89 771,011.15 6.384 360 752 53.15 55.01 to 60.00 50 35,496,014.55 4.15 709,920.29 6.406 359 752 58.05 60.01 to 65.00 60 38,683,756.75 4.52 644,729.28 6.411 359 750 63.00 65.01 to 70.00 165 110,852,205.65 12.97 671,831.55 6.429 360 743 68.25 70.01 to 75.00 196 119,271,788.17 13.95 608,529.53 6.465 360 746 73.31 75.01 to 80.00 771 466,339,928.44 54.54 604,850.75 6.483 360 742 79.40 80.01 to 85.00 7 3,427,828.00 0.40 489,689.71 6.688 360 725 83.51 85.01 to 90.00 14 7,346,654.29 0.86 524,761.02 6.606 358 704 89.19 90.01 to 95.00 8 4,243,244.60 0.50 530,405.58 6.567 360 740 94.06 95.01 to 100.00 1 428,426.53 0.05 428,426.53 7.000 359 747 100.00 Total 1,364 $ 854,976,482.69 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans was approximately 72.93%. (2) Does not take into account any secondary financing on the mortgage loans that may exist at the time of origination. 3 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 57 $ 42,437,878.45 4.96 % 744,524.18 6.356 359 754 41.02 50.01 to 55.00 30 22,265,006.92 2.60 742,166.90 6.369 359 749 53.11 55.01 to 60.00 44 28,901,114.55 3.38 656,843.51 6.375 359 758 57.60 60.01 to 65.00 53 34,835,009.25 4.07 657,264.33 6.437 360 752 61.98 65.01 to 70.00 147 98,220,395.36 11.49 668,165.95 6.421 360 745 67.86 70.01 to 75.00 165 97,413,710.28 11.39 590,386.12 6.456 360 749 72.73 75.01 to 80.00 429 266,789,261.24 31.20 621,886.39 6.474 359 743 78.55 80.01 to 85.00 50 31,863,231.37 3.73 637,264.63 6.514 360 739 77.64 85.01 to 90.00 245 151,549,740.38 17.73 618,570.37 6.461 360 739 78.75 90.01 to 95.00 71 40,280,580.34 4.71 567,332.12 6.524 360 735 80.77 95.01 to 100.00 73 40,420,554.55 4.73 553,706.23 6.597 360 729 80.07 Total 1,364 $ 854,976,482.69 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the Mortgage Loans was approximately 77.00%. (2) Takes into account any secondary financing on the Mortgage Loans that may exist at the time of origination. 4 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Arizona 36 $ 24,253,300.44 2.84 % 673,702.79 6.576 360 737 72.47 California 508 316,777,726.07 37.05 623,578.20 6.462 360 744 73.54 Colorado 33 21,071,988.00 2.46 638,545.09 6.484 360 747 74.10 Florida 55 34,753,940.41 4.06 631,889.83 6.516 360 751 74.72 Illinois 47 31,878,181.28 3.73 678,259.18 6.466 360 740 72.55 Maryland 64 38,942,069.65 4.55 608,469.84 6.491 359 742 75.36 Massachusetts 43 30,034,632.89 3.51 698,479.83 6.390 359 756 68.79 Nevada 27 17,640,488.48 2.06 653,351.43 6.522 360 742 75.40 New Jersey 67 40,442,759.45 4.73 603,623.28 6.458 359 743 73.76 New York 63 38,980,062.06 4.56 618,731.14 6.416 359 737 68.23 Texas 27 19,682,935.76 2.30 728,997.62 6.423 360 737 74.05 Virginia 64 35,110,828.30 4.11 548,606.69 6.420 359 747 72.20 Washington 38 22,193,854.49 2.60 584,048.80 6.411 360 736 75.93 Other (less than 2%) 292 183,213,715.41 21.43 627,444.23 6.452 359 743 71.93 Total 1,364 $ 854,976,482.69 100.00 % (1) The Other row in the preceding table includes 32 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 0.448% of the mortgage loans were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 349 $ 206,993,244.48 24.21 % 593,103.85 6.466 360 734 68.98 Purchase 621 391,141,721.72 45.75 629,857.84 6.458 360 751 75.79 Refinance (Rate/Term) 394 256,841,516.49 30.04 651,882.02 6.459 360 740 71.75 Total 1,364 $ 854,976,482.69 100.00 % 5 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 2 to 4 Family Residence 10 $ 7,164,200.00 0.84 % 716,420.00 6.461 360 728 72.57 Condo Hotel 1 900,000.00 0.11 900,000.00 6.375 360 757 26.47 Cooperative 1 448,500.00 0.05 448,500.00 6.250 360 780 75.00 Low-Rise Condominium 63 41,093,501.74 4.81 652,277.81 6.503 360 745 74.46 Planned Unit Development 359 221,816,970.67 25.94 617,874.57 6.468 360 746 73.88 Single Family Residence 930 583,553,310.28 68.25 627,476.68 6.454 360 743 72.54 Total 1,364 $ 854,976,482.69 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 1,287 $ 801,778,076.16 93.78 % 622,982.19 6.459 360 743 73.21 Secondary Residence 77 53,198,406.53 6.22 690,888.40 6.474 359 752 68.76 Total 1,364 $ 854,976,482.69 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 6 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 360 1,110 $ 695,962,009.82 81.40 % 626,992.80 6.465 743 73.55 359 158 100,371,151.83 11.74 635,260.45 6.451 742 71.22 358 60 37,853,778.39 4.43 630,896.31 6.422 749 67.86 357 17 10,171,583.93 1.19 598,328.47 6.353 750 70.52 356 4 2,542,696.23 0.30 635,674.06 6.365 774 63.13 355 3 1,392,899.69 0.16 464,299.90 6.439 779 65.51 354 4 1,844,433.19 0.22 461,108.30 6.439 730 59.64 352 2 1,004,493.77 0.12 502,246.89 6.628 727 73.94 350 1 624,461.62 0.07 624,461.62 6.875 768 75.45 347 1 621,680.51 0.07 621,680.51 6.500 776 90.00 343 1 452,001.88 0.05 452,001.88 6.375 802 65.86 340 1 602,898.75 0.07 602,898.75 6.500 748 75.43 335 1 940,393.08 0.11 940,393.08 6.625 775 75.02 300 1 592,000.00 0.07 592,000.00 6.250 742 80.00 Total 1,364 $ 854,976,482.69 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans was approximately 360 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 747 $ 471,145,911.56 55.11 % 630,717.42 6.439 359 745 71.76 120 617 383,830,571.13 44.89 622,091.69 6.486 360 742 74.37 Total 1,364 $ 854,976,482.69 100.00 % 7 Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 1,352 $ 847,873,271.05 99.17 % 627,125.20 6.459 360 744 72.90 36 2 1,051,200.00 0.12 525,600.00 6.629 359 670 79.94 60 10 6,052,011.64 0.71 605,201.16 6.574 360 732 76.24 Total 1,364 $ 854,976,482.69 100.00 % 8
